Citation Nr: 1507469	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for pes planus of the right foot.

7.  Entitlement to service connection for pes planus of the left foot.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a right eye disability.

10.  Entitlement to service connection for a left eye disability.

11.  Entitlement to service connection for a blood condition.

12.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

13.  Entitlement to a disability rating in excess of 10 percent for service-connected allergic rhinitis.

14.  Entitlement to a compensable evaluation for service-connected atrioventricular block with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1993, including service in Vietnam from November 1968 to November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of October 2011 rating decision of the Department of Veterans (VA) Regional Office (RO) in Muskogee, Oklahoma.  A December 2014 rating decision granted entitlement to service connection for diabetes mellitus, Type II (DM), and assigned a 20 percent evaluation effective May 20, 2014.  This rating decision also granted entitlement to service connection for peripheral vascular disease of both lower extremities, with a 20 percent rating assigned to each leg effective May 20, 2014, and entitlement to service connection for peripheral neuropathy of both lower extremities, with a 10 percent rating assigned to each leg effective May 20, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional relevant medical records, including VA evaluations of the Veteran's eyes and heart, were added to the electronic record (at the AOJ) in December 2014, which is after the September 2012 Statement of the Case (SOC), without a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  Moreover, although the December 2014 eye evaluation diagnosed bilateral cataracts and noted that the cataracts were not related to the Veteran's service-connected DM, it did not opine on whether his cataracts were causally related to service.

With respect to the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an evaluation in excess of 10 percent for allergic rhinitis, the Board notes that the most current VA evaluations were in January 2011, more than four years earlier.  The Veteran noted in his January 2012 notice of disagreement that his disabilities, including PTSD and allergic rhinitis, have worsened over the years.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where Veteran claims disability is worse, and available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.)  

With respect to the musculoskeletal issues on appeal, the Veteran complained of arthritis, rheumatism or bursitis on his November 1992 retirement medical history report and post-service treatment records include a notation of multiple joint pain and findings of osteoarthritis of the spine and right shoulder.  However, there is no post-service VA evaluation with nexus opinion on whether the Veteran currently has musculoskeletal disability related to service.  There are also no opinions on file on whether the Veteran currently has pes planus, sleep apnea, and a blood condition due to service.

Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has a knee disability, a shoulder disability, and/or a low back disability that is causally related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any disability found was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has pes planus of either foot that is causally related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that pes planus was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has sleep apnea that is causally related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that sleep apnea was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  The AMC/RO will send the claims file to the VA examiner who evaluated the Veteran for eye disability in December 2014 and ask her to again review the evidence of record and provide an additional opinion, with a clear rationale based on the evidence of record, on whether the Veteran's bilateral cataracts are at least as likely as not (50 percent probability or more) caused by or are otherwise related to his active military service.  

If the examiner who provided the opinion in December 2014 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has a blood condition that is causally related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a blood condition was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The claims folder, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  

7.  The AMC/RO will schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected allergic rhinitis.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All pertinent symptomatology in 38 C.F.R. § 4.97, Diagnostic Code 6522, should be discussed.  


8.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

